       Case 2:19-cv-04232-CSMW Document 14 Filed 04/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICIA CHAMBERS                          :                      CIVIL ACTION
                                           :
                   v.                      :
                                           :
ANDREW SAUL,                               :
Commissioner of the Social Security        :
Administration                             :                      NO. 19-4232

                                       ORDER

       AND NOW, this 30th day of April, 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Document No. 10), the Commissioner’s

Response thereto (Document No. 11) and the Court’s Memorandum of today, it is hereby

ORDERED that:

       1. The Request for Review is GRANTED;

       2. This case is remanded to the Commissioner so that it can be re-assigned to a properly-

          appointed Administrative Law Judge who is different from the one who originally

          heard Plaintiff’s case.


                                            BY THE COURT:



                                             /s/ Carol Sandra Moore Wells
                                            CAROL SANDRA MOORE WELLS
                                            United States Magistrate Judge
